DETAILED ACTION
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/14/2020 has been entered. Claims 1-6, 25-30, and 37-46 are pending.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 04/06/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 112
In response to the amendments filed on 09/14/2020 with respect the claims  41 and 46, claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn.
Examiner Response to Arguments
Applicant's arguments with respect to claims 1-6, 25-30, and 37-46 have been considered but are moot in view of the new ground(s) of rejection.
Examiner Response to Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 25-30, and 37-46 are rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1 and 25 recite the limitation “a configuration message indicating a frame number of a subsequent frame in which the UE synchronization signal for the D2D discovery will be transmitted”, the limitation is unclear. The word “subsequent” means consecutive or successive, in this case it is not clear how a configuration message indicating a frame a number of a consecutive or successive frame in which synchronization signal for the D2D discovery will be transmitted, is performed or done, and after successfully performing synchronization using the sync signal from UE 116”, which means that in first step sync signal is sent from  a first UE to a second UE for synchronization and in second step when the synchronization is successful a DSIB is sent from the first UE to the second UE which includes a frame number (¶0242). The dependent claims are also rejected by virtue of their dependence on the independent claims.
Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:
 	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth  	in section 102 of this title, if the differences between the subject matter sought to be patented and the prior  	art are such that the subject matter as a whole would have been obvious at the time the invention was made  	to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be  	negatived by the manner in which the invention was made. 


Claims 1, 25, 40-41, and 45-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palanki et al (US20100165882), in view of Seo (US20170135055).

Regarding claim 1, the cited reference Palanki teaches an apparatus of a user equipment (UE) in a 
wireless communication network (See fig. 2), the apparatus comprising: a transceiver, and a processing circuitry operatively coupled with the transceiver (FIG. 2 shows a process for centralized control of peer discovery), wherein the processing circuitry is configured to receive, from an evolved NodeB (eNB) (¶0029 discloses "eNB"; figure 2: "110"), a first message for device to device (D2D) discovery (¶0032 station A may receive the directive from the eNB and may start transmitting a peer discovery pilot; figure 2: steps 3 and 4), the first message comprising information regarding a cell identifier (ID) on which generation of a UE synchronization signal for the D2D discovery is based (¶0056 discloses that a peer discovery pilot may comprise the primary and secondary synchronization signals sent on the downlink (i.e sent by the base station eNB). A transmitting station may be assigned a cell ID and the transmitting station may generate the primary and secondary synchronization signals based on its assigned cell ID. ¶0057 further discloses that the synchronization signals for the peer discovery pilot may support P2P), transmit, to the other UE, the UE synchronization signal for the D2D discovery generated based on the cell ID in the frame (¶0048 a peer discovery signal may comprise a primary synchronization signal, a secondary synchronization signal. ¶0056 further discloses that a peer discovery pilot may comprise the primary and secondary synchronization signals sent on the downlink (i.e sent from base station eNB). The transmitting station may generate the primary and secondary synchronization signals based on its assigned cell ID and may transmit the synchronization signals (i,e transmitting to the second station). A receiving station may detect the synchronization signals from the transmitting station). However, the Palanki does not explicitly teach transmit, to another UE, a configuration message indicating a frame number of a subsequent frame in which the UE synchronization signal for the D2D discovery will be transmitted.
In an analogous art Deng teaches transmit, to another UE, a configuration message indicating a frame number of a subsequent frame in which the UE synchronization signal for the D2D discovery will be transmitted (the limitation is interpreted in the light of applicant’s specification ¶0247 which discloses that “the UE 114 can autonomously look for and receive the DSIB after successfully performing synchronization using the sync signal from UE 116”, which means that in first step sync signal is sent from  first UE to second UE for synchronization and in second step when the synchronization is successful a DSIB is sent from first UE to second UE which includes a frame number which is for discovery timer (¶0242). 
Seo ¶0007 discloses a method and apparatus for acquiring synchronization for Device-to-Device (D2D) direct communication between a user equipment (UE) located inside a coverage region and a user equipment (UE) located outside the coverage region in a wireless communication system. ¶0008 discloses performing Device-to-Device (D2D) direct communication between a first user equipment (UE) located inside a base station (BS) coverage and a second user equipment (UE) located outside the coverage in a wireless communication system including: dividing a specific time unit for the D2D direct communication into a plurality of candidate sections; and in one section from among the candidate sections... transmitting a reference signal (RS) for synchronization acquisition to the second UE. Seo discloses in ¶0103 that UE1 located in the coverage transmits the subframe RS to a UE2 located outside. ¶0138 discloses that information regarding various parameters to be used in actual D2D communication may be contained in the subframe RS where  ¶0147 discloses that a parameter capable of being contained in the subframe RS is Length of a time unit of a single D2D transmission where length information may indicate whether a single D2D Tx signal is transmitted using one subframe as a time reference, may indicate whether a single D2D Tx signal is transmitted using several concatenated subframes as a single time reference.).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the method of Seo where if UEs are located at the outside of an eNB coverage, UE-to-UE direct communication may be achieved without using the eNB control signal (Seo, ¶0060). 

	Regarding claim 25, the claim is drawn to a method of a user equipment (UE) in a wireless communication network performing substantially the same features of claim 1. Therefore the claim is subject to the same rejection as claim 1.
	Regarding claims 40 and 45, the combination of Palanki and Seo discloses all limitations of claims 1 and 25 respectively.  Seo further teaches wherein the processing circuitry is configured to generate (¶0045 discloses that if a power of a user equipment is turned on or the user equipment enters a new cell, the user equipment may perform an initial cell search job for matching synchronization with an eNode B and the like [S301]. To this end, the user equipment may receive a primary synchronization channel (P-SCH) and a secondary synchronization channel (S-SCH) from the eNode B, may be synchronized with the eNode B and may then obtain information such as a cell ID and the like).

Regarding claims 41 and 46, the combination of Palanki and Seo discloses all limitations of claims 1 and 25 respectively, Seo further teaches wherein the processing circuitry is configured to generate the UE synchronization signal based on the cell ID, the cell ID corresponding to the eNB (¶0045 discloses that if a power of a user equipment is turned on or the user equipment enters a new cell, the user equipment may perform an initial cell search job for matching synchronization with an eNode B and the like [S301]. To this end, the user equipment may receive a primary synchronization channel (P-SCH) and a secondary synchronization channel (S-SCH) from the eNode B, may be synchronized with the eNode B and may then obtain information such as a cell ID and the like). 

Claims 1-6 and 25-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palanki et al (US20100165882), in view of Deng et al (US20150063095).

Regarding claim 1, the cited reference Palanki teaches an apparatus of a user equipment (UE) in a wireless communication network (See fig. 2), the apparatus comprising: a transceiver, and a processing circuitry operatively coupled with the transceiver (FIG. 2 shows a process for centralized control of peer discovery), wherein the processing circuitry is configured to receive, from an evolved NodeB (eNB) (¶0029 discloses "eNB"; figure 2: "110"), a first message for device to device (D2D) discovery (¶0032 station A may receive the directive from the eNB and may start transmitting a peer discovery pilot; figure 2: steps 3 and 4), the first message comprising information regarding a cell identifier (ID) on which generation of a UE synchronization signal for the D2D discovery is based (¶0056 discloses that a peer discovery pilot may comprise the primary and secondary synchronization signals sent on the downlink (i.e sent by the base station eNB). A transmitting station may be assigned a cell ID and the transmitting station may generate the primary and secondary synchronization signals based on its assigned cell ID. ¶0057 further discloses that the synchronization signals for the peer discovery pilot may support P2P), transmit, to the other UE, the UE synchronization signal for the D2D discovery generated based on the cell ID in the frame (¶0048 a peer discovery signal may comprise a primary synchronization signal, a secondary synchronization signal. ¶0056 further discloses that a peer discovery pilot may comprise the primary and secondary synchronization signals sent on the downlink (i.e sent from base station eNB). The transmitting station may generate the primary and secondary synchronization signals based on its assigned cell ID and may transmit the synchronization signals (i,e transmitting to the second station). A receiving station may detect the synchronization signals from the transmitting station). However, the subsequent frame in which the UE synchronization signal for the D2D discovery will be transmitted.
In an analogous art Deng teaches transmit, to another UE, a configuration message indicating a frame number of a subsequent frame in which the UE synchronization signal for the D2D discovery will be transmitted (the limitation is interpreted in the light of applicant’s specification ¶0247 which discloses that “the UE 114 can autonomously look for and receive the DSIB after successfully performing synchronization using the sync signal from UE 116”, which means that in first step sync signal is sent from  first UE to second UE for synchronization and in second step when the synchronization is successful a DSIB is sent from first UE to second UE which includes a frame number which is for discovery timer (¶0242). 
Deng ¶0175 discloses that an NPWTRU (neighbor present WTRU) manages to detect an NDIT (neighbor discovery initiation transmissionr) from an NSWTRU (neighbor seeking WTRU) in the neighbor cell where ¶0180 discloses that the WTRU may initiate a broadcast mode as NSWTRU and send an NDIT (received by NPWTRUs). Since NPWTRUs do not have knowledge as to when to receive the NDIT, the NDIT serves similar purposes as primary synchronization signal (PSS) and secondary synchronization signal (SSS) do in the LTE cell search procedure and ¶0195 discloses that WTRU 1352 detects the NDIT and acquires timing and frequency synchronization. 
Deng discloses in ¶0055 that “neighbor seeking WTRU” (NSWTRU) may refer to a WTRU that performs the neighbor discovery to find any neighbor WTRU and “neighbor present WTRU” (NPWTRU) may refer to a WTRU that is present in the vicinity of the NSWTRU and responds to the neighbor discovery initiated by the NSWTRU.¶0134 discloses that the network may assign the neighbor discovery configuration (e.g., including an NDSFN(neighbor discovery system frame number)) during this common wake-up period.¶0162 discloses that the neighbor discovery parameters may also include a neighbor discovery termination timer, which may be the number of SFN cycles within which a neighbor discovery concludes).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the method of Deng to achieve synchronization between devices so that the devices do not need to continuously scan for paging and beacon signals and synchronize the frequency to achieve better quality of the reception and to reduce inter-carrier-interference. 

 Regarding claims 2 and 26, the combination of Palanki and Deng discloses all limitations of claims 1 and 25 respectively, Palanki further teaches first message further comprises at least one of a transmission power parameter for the D2D discovery and power control parameters for the D2D discovery (¶0070 discloses that The network entity may also assign transmit power levels to the two stations for P2P communication).
Regarding claims 3 and 27, the combination of Palanki and Deng discloses all limitations of claims 1 and 25 respectively, Palanki further teaches first message further comprises one or more of timeresource blocks for transmitting the synchronization signal, frequency resource blocks for transmitting the synchronization signal, or power control parameters for transmitting the synchronization signal (¶0068 discloses parameters for resources used to transmit the peer discovery pilot; ¶0070 discloses the assigned resources may comprise time-frequency resources; ¶0070 discloses that The network entity may also assign transmit power levels to the two stations for P2P communication).

Regarding claims 4 and 28, the combination of Palanki and Deng discloses all limitations of claims 1 and 25 respectively, Palanki further teaches first message comprises configuration of the synchronization signal, and wherein the cell ID identifies a cell of the eNB is used by the other UE to detect asynchronous neighboring cells, and is used when the UE extends the synchronization signal beyond a coverage area of the cell (¶0066 discloses that Different types of peer discovery pilots may have different ranges. For example, synchronization signals may have greater range than reference signals. The range of a peer discovery pilot may also depend on whether the network is (i) a synchronous network with all eNBs having similar frame timing or (ii) an asynchronous network with the eNBs having independent frame timing. Certain types of peer discovery pilots, such as low reuse preambles, may not be available in an asynchronous network since interference from other transmissions in the network may overwhelm the peer discovery pilots).

Regarding claims 5 and 29, the combination of Palanki and Deng discloses all limitations of claims 1 and 25 respectively, Palanki further teaches apparatus is configured to receive, from the eNB, primary synchronization signals and secondary synchronization signals, wherein the synchronization signal is generated based on the primary synchronization signals and the secondary synchronization signals (¶0048 discloses a peer discovery signal may comprise a primary synchronization signal, a secondary synchronization signal. ¶0056 the transmitting station may generate the primary and secondary 
synchronization signals based on its assigned cell ID).

	Regarding claims 6 and 30, the combination of Palanki and Deng discloses all limitations of claims 1 and 25 respectively, Palanki further teaches the apparatus is configured to transmit, to the eNB. a second message comprising a first information, wherein the first information indicates a request for discovery (¶0035 discloses that the eNB may request station A to periodically transmit a peer discovery
 pilot).
	Regarding claim 25, the claim is drawn to a method of a user equipment (UE) in a wireless communication network performing substantially the same features of claim 1. Therefore the claim 
is subject to the same rejection as claim 1.
Claims 38 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palanki et al (US20100165882), in view of Mildh et al (US20140099950).

Regarding claims 38 and 43, the combination of Palanki and Deng discloses all limitations of claims 1 and 25 respectively. However, the combination does not explicitly teach wherein the configuration message comprises information indicating a number of resource blocks corresponding to a bandwidth to be configured for the other UE.
In an analogous art Mildh teaches wherein the configuration message comprises information indicating a number of resource blocks corresponding to a bandwidth to be configured for the other UE (¶0050 discloses that UE 203 assembles a message comprising a (first) list including… information about configuration of the actual D2D communication e.g. frequency, timeslot, transmission formats).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the method of Mildh to achieve better quality of the reception and transmission and reduce inter-carrier-interference.

Claims 37 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palanki et al (US20100165882), in view of Deng et al (US20150063095), in further view of Nagata et al (US20100291925).

	Regarding claims 37 and 42, the combination of Palanki and Deng discloses all limitations of
claims 1 and 25 respectively. However, the combination does not explicitly teach wherein the configuration message comprises information indicating a subframe number of a subframe in which the UE synchronization signal for D2D discovery is transmitted.
In an analogous art Nagata teaches wherein the configuration message comprises information indicating a subframe number of a subframe in which the UE synchronization signal for D2D discovery is transmitted (Fig. 8 below discloses that the synchronization signals (P-SCH and S-SCH) are transmitted in subframe #1 and subframe #6.  ¶0121 discloses that subframes and slots (subframe numbers and slot numbers) used to transmit the P-SCH and the S-SCH are defined as shown in FIG. 8).
	
    PNG
    media_image1.png
    473
    822
    media_image1.png
    Greyscale

.

Claims 39 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palanki et al (US20100165882), in view of Deng et al (US20150063095), in further view of Ho et al (US20120163235).

	Regarding claims 39 and 44, the combination of Palanki and Deng discloses all limitations of claims 1 and 25 respectively. However, the combination does not explicitly teach wherein the first message for D2D discovery is received while at least one of the UE and the other UE is out of a network coverage. 	In an analogous art Ho teaches wherein the first message for D2D discovery is received while at least one of the UE and the other UE is out of a network coverage (¶0165 discloses that the first UE receiving P2P configuration information from a base station/eNB… the P2P configuration information may specify parameters for configuring a P2P connection between the first UE and a second UE. The second UE may be … outside the coverage area of the base station).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the method of Ho where a terminal use the D2D discovery method and configuration to search a second terminal in the range of the base station or outside the range of the base station.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner 
can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 
a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462